Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-10-2003

Colbert v. Dymacol Inc
Precedential or Non-Precedential: Precedential

Docket 01-4397




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Colbert v. Dymacol Inc" (2003). 2003 Decisions. Paper 692.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/692


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                              PRECEDENTIAL

                                       Filed March 10, 2003

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                        No. 01-4397


    BRENT COLBERT, ON BEHALF OF HIMSELF AND
         ALL OTHERS SIMILARLY SITUATED
                              v.
  DYMACOL, INC.; INTELLIRISK MANAGEMENT CORP.,
                                   Appellants

   On Appeal From the United States Court of Appeals
        For the Eastern District of Pennsylvania
               (D.C. Civ. No. 01-cv-03577)
    District Judge: Honorable Clarence C. Newcomer

   Before: BECKER, Chief Judge, SLOVITER, SCIRICA,
  NYGAARD, ALITO, ROTH, McKEE, RENDELL, BARRY,
    AMBRO, FUENTES and ROSENN, Circuit Judges


                        O R D E R

   In view of the fact that Rule 23(f) of the Federal Rules of
Civil Procedure was promulgated pursuant to 28 U.S.C.
§ 1292(e), see Advisory Committee Notes, and an appeal
granted pursuant to § 1292(b) may be dismissed if
improvidently granted, see e.g., Maryland Cas. Co. v. W.R.
Grace & Co., 128 F.3d 794, 798 (2d Cir. 1997); Van Meter
v. Barr, 976 F.2d 1 (D.C. Cir. 1992); Int’l Soc’y for Krishna
Consciousness, Inc. v. Air Canada, 727 F.2d 253, 255 (2d
Cir. 1984); New York Health & Hosp. Corp. v. Blum, 678
F.2d 392, 393 (2d Cir. 1982); Nickert v. Puget Sound Tug &
                              2


Barge Co., 480 F.2d 1039, 1041 (9th Cir. 1973); and in
further view of the fact that the Court finds that the
question presented by Appellants in their Application
Pursuant to Fed. R. Civ. P. 23(f) for Permission to Appeal
from the October 2, 2001 Order was inaccurate in that
Appellee had not received all relief requested in his
complaint, see Respondent’s Answer to Application for
Permission to Appeal from the October 2, 2001 Order, and
in that Appellee opposed the grant of permission to appeal
on that ground;
  It is ORDERED that this appeal is dismissed as
improvidently granted and the case is remanded to the
District Court for further proceedings.
                                  BY THE COURT,
                                  /s/ Edward R. Becker
                                  Chief Judge
DATED: 10 March 2003

A True Copy:
        Teste:

                  Clerk of the United States Court of Appeals
                              for the Third Circuit